BILLINGS, Presiding Judge.
Defendant Stanley West was tried and convicted in the Circuit Court of New Madrid County of escape from confinement and the jury assessed punishment at 30 years imprisonment. On January 7, 1982, the court imposed sentence and ordered it to run consecutive to sentences imposed in three other cases. Notice of appeal was duly filed in this court.
On February 5,1982, we entered an order permitting the Honorable Fred W. Copeland to withdraw as defendant’s attorney because of his appointment as Associate Circuit Judge of New Madrid County.
There has now been filed in this cause a death certificate of the Missouri Division of Health showing the defendant died on February 21, 1982.1
The death of the defendant abates this proceeding and the judgment entered below becomes nonexistent. State v. Perrine, 56 Mo. 602 (1874). Consequently, we have no viable cause before us and the appeal is dismissed. State v. Forrester, 579 S.W.2d 421 (Mo.App.1979).
MAUS, C. J., and TITUS, J., concur.
FLANIGAN, J., not participating.

. Defendant was at State Hospital No. 4 at Fulton, Missouri, at the time of his death. We understand he had been sent there by the Circuit Court of Scott County for an examination to determine his competency to stand trial in that court on pending charges.